Hooker, J.' (dissenting):
The plaintiff was a real estate broker and went to defendant and asked him if his property was for sale, as he thought he knew a customer who might buy it. • Defendant told, his price and plaintiff said he would bring around the customer as "soon as possible. Defendant said, “ Go ahead.” Plaintiff brought him around, the sale was consummated in every way, the plaintiff was the procuring cause, and there is no dispute as to the reasonable commissions. Against the defendant’s wish, the court granted a nonsuit. I agree with the counsel who tried the case for the parties, and disagree with the learned court. There was a contract of employment. Plaintiff, a real estate broker, asked the owner if his property was for sale, said he knew a customer and when advised the property was in the market- and what price was wanted, said he would bring the customer, and the defendant accepted this offer to enter into a contract of employment "by his words, “ Go ahead.”
The judgment should be reversed.
Judgment affirmed, with costs.